Citation Nr: 0427402	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herpes encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother






INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1982.

The current appeal arose from a February 2003 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The RO denied reopening a claim of entitlement to service 
connection for herpes encephalitis.

In June 2004 the veteran and his mother provided oral 
testimony before the undersigned Veterans Law Judge via a 
video conference hearing with the RO, a transcript of which 
has been associated with the claims file.

The issue of entitlement to service connection for herpes 
encephalitis on a do novo basis addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In June 1988 the RO affirmed its previous March denial of 
entitlement to service connection for herpes encephalitis.  

2.  Evidence submitted subsequent to the June 1988 decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the June 1988 rating decision 
wherein the RO affirmed the denial of entitlement to service 
connection for herpes encephalitis is new and material, and 
the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002);  38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1998 
rating decision wherein the RO affirmed the denial of 
entitlement to service connection for herpes encephalitis is 
reported in pertinent part below.

The service medical records were negative for any evidence or 
finding of herpes encephalitis.

Post service private hospitalization records show that the 
veteran was initially hospitalized in July 1983, for 
treatment of what was diagnosed as herpes encephalitis.

A February 1988 VA medical examination concluded in a 
diagnosis of residuals of herpes encephalitis with organic 
brain syndrome with defective recent and remote memory, some 
disorientation to time, impaired general information and a 
history of partial complex seizures.

Additional private hospital treatment reports including 
reference to herpes encephalitis dated in the 1980's were 
associated with the claims file.
In June 1988 the RO affirmed its March 1988 denial of 
entitlement to service connection for herpes encephalitis.

The evidence associated with the claims file subsequent to 
the June 1988 rating decision is reported in pertinent part 
below.

The veteran submitted a statement to reopen a claim of 
entitlement to service connection for herpes encephalitis in 
December 2002.

Contemporaneously dated VA treatment reports associated with 
the claims file show a VA examiner opined that it was just as 
likely as not that the veteran had contracted herpes 
encephalitis while he was serving in third world countries, 
mostly Asia.

In June 2004 the veteran and his mother provided oral 
testimony before the undersigned Veterans Law Judge via a 
video conference with the RO, a transcript of which has been 
associated with the claims file.  The testimony was 
consistent with contentions presented on appeal.

The veteran's service personnel records associated with the 
claims file show that the only overseas tour of duty served 
was in Hawaii.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 11310;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for encephalitis lethargica if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for herpes encephalitis has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on this part of 
the appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for herpes encephalitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  

In this case, the amended definition of new and material 
evidence does apply to the veteran's claim, which was 
received at the RO in December 2002.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In June 1988, the RO issued a rating decision that affirmed 
the denial of the veteran's claim of entitlement to service 
connection for herpes encephalitis because such disorder was 
not shown in service nor linked to service on any basis.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on his behalf. 38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since this June 1988 decision in order to 
reopen his claim.  Since that time, in a statement dated in 
April 2003, a VA physician opined that it was just as likely 
as not that the veteran's herpes encephalitis  was due to 
service especially while serving in third world countries, 
particularly Asia.  

The veteran's service personnel records confirm that his only 
overseas tour was in Hawaii.

The physician statement above from April 2003 and the service 
personnel records are not cumulative and redundant.  Since 
the above evidence suggests in the aggregate that herpes 
encephalitis may likely have been caused by service in 
Hawaii, the newly received evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim.  In this regard, the Board notes that Hawaii is not a 
third world country; nevertheless, its geographic location 
may be pivotal.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
herpes encephalitis, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
referable to the claim of entitlement to service connection 
for herpes encephalitis on a de novo basis.

The Board notes that a VA physician has expressed an opinion 
that it was just as likely as not that the veteran contracted 
the herpetic virus responsible for his encephalitis while he 
was serving in third world countries.  The veteran has 
claimed to have either served or traveled in Korea, Hawaii, 
and New Zealand while on active duty.  There is no 
substantiating documentation as to these geographic locations 
other than Hawaii.

The Board is of the opinion that the veteran should be 
examined by a specialist in neurology who should express an 
opinion as to the likelihood that his encephalitis, noted to 
be productive of significant disablement approximately six 
months from his separation from service, may have had its 
onset while he was on active duty regardless of geographic 
location.  The veteran does not have encephalitis lethargica 
for which service connection may be presumed.  Nonetheless, a 
VA physician has brought up the possibility that the post 
service diagnosed encephalitis may be due to service.  For 
the foregoing reasons, a VA examination is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his herpes encephalitis 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of 
herpes encephalitis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
herpes encephalitis had its onset in 
service or was contracted by the veteran 
was he was still in active service in 
view of its manifestation and diagnosis 
roughly six months following his 
discharge from active service?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for herpes 
encephalitis on a de novo basis.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for herpes 
encephalitis, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



